Name: Commission Implementing Regulation (EU) 2017/1992 of 6 November 2017 entering a name in the register of protected designations of origin and protected geographical indications (Ã¢ Slavonski kulenÃ¢ /Ã¢ Slavonski kulinÃ¢ (PGI))
 Type: Implementing Regulation
 Subject Matter: consumption;  Europe;  foodstuff;  marketing
 Date Published: nan

 7.11.2017 EN Official Journal of the European Union L 288/2 COMMISSION IMPLEMENTING REGULATION (EU) 2017/1992 of 6 November 2017 entering a name in the register of protected designations of origin and protected geographical indications (Slavonski kulen/Slavonski kulin (PGI)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Articles 15(1) and 52(3)(b) thereof, Whereas: (1) Pursuant to Article 50(2)(a) of Regulation (EU) No 1151/2012, Croatia's application to register the name Slavonski kulen/Slavonski kulin as protected geographical indication (PGI) was published in the Official Journal of the European Union (2). (2) On 11 February 2016 the Commission received the notice of opposition from Slovenia. The related reasoned statement of opposition was received by the Commission on 7 April 2016. (3) Finding such opposition admissible, by letter dated 13 May 2016, the Commission invited Croatia and Slovenia to engage in appropriate consultations for a period of 3 months to seek agreement among themselves in accordance with their internal procedures. (4) No agreement was reached between the parties. The information concerning the appropriate consultations carried out between Croatian and Slovenian parties was duly provided to the Commission. Therefore, the Commission should adopt a decision in accordance with the procedure referred to in Article 52(3)(b) of Regulation (EU) No 1151/2012, taking into account the results of these consultations. (5) The Commission has assessed the arguments provided in the reasoned statement of opposition and in the information provided to the Commission regarding the consultations between the interested parties and it has concluded that the name Slavonski kulen/Slavonski kulin should be registered as PGI. (6) In accordance with Article 10(1)(c) of Regulation (EU) No 1151/2012 the opponent alleged that the registration of Slavonski kulen/Slavonski kulin as a Protected Geographical Indication would jeopardise the existence of an identical product's name which has been legally on the market for more than 5 years preceding the date of the publication provided for in point (a) of Article 50(2). (7) According to the opponent, the Slovenian producer Celjske mesnine d.d. has been legitimately producing and marketing Slavonski kulen for over 25 years, with an average annual production output of around 70 tonnes. The Slovenian-made Slavonski kulen brings in some EUR 450 000 in sales annually, and owing to its high quality, production is on the rise. Evidence was given that the Slovenian-made Slavonski kulen has been marketed in Slovenia and elsewhere within the EU (Austria, Germany, Denmark, Sweden, Croatia) and in third countries (Serbia, Bosnia and Herzegovina) in the last 10 years. (8) The opponent holds, and there is no evidence submitted to the contrary, that the use of the name Slavonski kulen in Slovenia was never meant to exploit the reputation of the name as referred to the Croatian product, and consumers have never been misled as to the product's origin. (9) In the light of the above, the registration of the name Slavonski kulen/Slavonski kulin as PGI, and the resulting prohibition on the use of the name, would jeopardise the existence of an identical product's name utilised by Celjske mesnine. The requirements for the registration of the name Slavonski kulen/Slavonski kulin (PGI) have not been challenged. Therefore, that name qualifies for registration as PGI. (10) However, in the light of the information included in the Slovenian opposition, which gives the evidence that the Slovenian-made Slavonski kulen has been legally marketed with that name for more than 5 years but not for more than 25 years, it is appropriate to grant a transitional period of 5 years to the Slovenian company Celjske mesnine d.d., allowing it to continue to use the name jeopardised by the registration while adjusting marketing of its production on the market. (11) Whereas protection is granted for the term Slavonski kulen/Slavonski kulin as a whole, the non-geographical component of that term, kulen/kulin, which defines a sort of sausage, may further be used, also in translation, throughout the Union, provided the principles and rules applicable in the Union's legal order are respected. (12) In the light of the above, the name Slavonski kulen/Slavonski kulin should be entered in the Register of protected designations of origin and protected geographical indications. (13) The measures provided for in this Regulation are in accordance with the opinion of the Agricultural Product Quality Policy Committee, HAS ADOPTED THIS REGULATION: Article 1 The name Slavonski kulen/Slavonski kulin (PGI) is registered. The name in the first paragraph identifies a product from Class 1.2 Meat products (cooked, salted, smoked, etc.) of Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 The term kulen/kulin may continue to be used, also in translation within the territory of the European Union, provided the principles and rules applicable in the European Union's legal order are respected. Article 3 The Slovenian company Celjske mesnine d.d. may continue to use the term Slavonski kulen to designate a product not complying with the specification for Slavonski kulen/Slavonski kulin (PGI) for a period of 5 years from the date of entry into force of this Regulation. Article 4 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 November 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 375, 12.11.2015, p. 9. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).